Name: Commission Regulation (EEC) No 1449/79 of 12 July 1979 amending Regulation (EEC) No 1790/76 laying down detailed rules for the application of special measures in respect of soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/24 Official Journal of the European Communities 13 . 7 . 79 COMMISSION REGULATION (EEC) No 1449/79 of 12 July 1979 amending Regulation (EEC) No 1790/76 laying down detailed rules for the appli ­ cation of special measures in respect of soya beans Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 ( 1 ) of Regulation (EEC) No 1790/76, the date '30 June' shall be replaced by '31 July'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1979 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1900/74 of 15 July 1974 laying down special measures for soya beans ('), as amended by Regulation (EEC) No 2360/77 (2), and in particular Article 2 (4) thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 1 790/76 (3), as last amended by Regulation (EEC) No 1 690/78 (4), provides that all soya bean producers shall each year, not later than 30 June, lodge a crop declaration ; whereas taking into account normal agricultural practices, that time limit should be deferred until 31 July ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 201 , 23 . 7 . 1974, p. 5 . 2 ) OJ No L 277, 29 . 10 . 1977, p. 1 . (3 ) OJ No L 199, 24 . 7 . 1976, p . 37 . ( «) OJ No L 194, 19 . 7 . 1978 , p . 7 .